Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of April 27, 2012, is
entered into between SOLAR HUB UTILITIES, LLC, a Hawaiian limited liability
company (the “Debtor”), and SOLAR POWER, INC., a California corporation (the
“Secured Party”).

WHEREAS, the Secured Party has made a loan to Debtor (the “Loan”) as evidence by
that certain Secured Promissory Note dated April 27, 2012, by Debtor in favor of
Secured Party in the original principal amount of One Million Dollars
($1,000,000)(the “Note”);

WHEREAS, the Debtor is the owner of all of the assets described on Schedule A
attached hereto (the “Solar Assets”) in connection with the development of
certain solar electricity generating projects described on Exhibit 1 attached
hereto (the “Projects”); and

WHEREAS, as a requirement in connection with the closing of the Loan, the Debtor
has agreed to execute and deliver to the Secured Party this Security Agreement,
evidencing the Debtor’s obligation to pay and perform the Obligations (defined
below); and

WHEREAS, to secure payment and performance of the Obligations, the Debtor has
agreed to grant security interests in favor of the Secured Party as herein
provided;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. The term “State”, as used herein, means the State of California.
All terms defined in the Uniform Commercial Code of the State and used herein
shall have the same definitions herein as specified therein. However, if a term
is defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
has the meaning specified in Article 9. The term “Obligations”, as used herein,
means all of the indebtedness, obligations and liabilities of the Debtor to the
Secured Party arising from or in connection with the Loan as evidenced by the
Note, this Security Agreement and any other document or agreement executed or
provided in connection with any of the foregoing documents or transactions,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising. The term “Loan Document” means
each and every document and agreement executed or provided in connection with
the closing and performance of any the Note or this Security Agreement. The term
“Real Property Rights” means any right, title or interest in real property held
by the Debtor at any time with respect to any real property upon which any
Project is located, and such term includes, without limitation, all of the real
property rights and interests now existing or hereafter acquired by the Debtor
in any of the Properties or pursuant to any of the Land Contracts. All other
capitalized terms used herein or in any schedule attached hereto that are not
defined herein shall have the meanings given to those terms on Schedule A.



--------------------------------------------------------------------------------

2. Grant of Security Interest. The Debtor hereby grants to the Secured Party, to
secure the payment and performance in full of all of the Obligations, a security
interest in, and pledges and assigns to the Secured Party, the following
properties, assets and rights of the Debtor, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof
(collectively, the “Collateral”):

The Solar Assets and all of the following to the extent arising from or used in
connection with the Solar Assets: all personal and fixture property of every
kind and nature including, without limitation, all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts (including health-care-insurance receivables), equipment
leases, equipment lease contracts, finance contracts, finance receivables,
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, tort claims, and all general intangibles
including, without limitation, all payment intangibles, patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
copyright applications, software, engineering drawings, service marks, customer
lists, goodwill, and all licenses, permits, agreements of any kind or nature
pursuant to which the Debtor possesses, uses or has authority to possess or use
property (whether tangible or intangible) of others or others possess, use or
have authority to possess or use property (whether tangible or intangible) of
the Debtor, and all recorded data of any kind or nature, regardless of the
medium of recording including, without limitation, all software, writings,
plans, specifications and schematics.

3. Authorization to File Financing Statements. The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Debtor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Debtor is an organization, the type of
organization and any organization identification number issued to the Debtor.
The Debtor agrees to furnish any such information to the Secured Party promptly
upon request. The Debtor also ratifies its authorization for the Secured Party
to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

4. Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Collateral, the Debtor agrees, in each case at
the Debtor’s own expense, to take any other action reasonably requested by the
Secured Party to insure the attachment, perfection and first priority of, and
the ability of the Secured Party to enforce, the Secured Party’s security
interest in any and all of the Collateral including, without limitation,
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the Uniform Commercial Code, to the
extent, if any, that the Debtor’s signature thereon is required therefor,
(b) endorsing and delivering any notes, tangible chattel paper and instruments
to the Secured Party, (c) causing any depository banks and holders to investment
property to enter into

 

-2-



--------------------------------------------------------------------------------

control agreements and such other agreements as the Secured Party may reasonably
require with respect to such items, (d) causing the Secured Party’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (e) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (f) obtaining governmental and other third party consents and
approvals, including without limitation any appropriate control agreements and
any consent of any licensor, lessor or other person obligated on or in
possession of any Collateral, (g) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Secured Party, and
(h) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

5. Recourse. The Obligations are non-recourse to Debtor. In the event of an
Event of Default, Secured Party shall have recourse solely to the Collateral
under this Agreement.

6. Reserved.

7. Representations, Warranties and Covenants Concerning Debtor’s Legal Status.
The Debtor represents and warrants to the Secured Party as follows: (a) the
Debtor’s exact legal name is that indicated on the signature page hereof,
(b) the Debtor is a limited liability company organized, validly existing and in
good standing in the jurisdiction of California, (c) the Debtor’s organizational
identification number, if it has one, is as indicated on the signature page
hereof, (d) the Debtor’s mailing address is as indicated on the signature page
hereof, and (e) the Debtor is fully authorized and permitted to execute and
deliver this Agreement. The Debtor covenants with the Secured Party as follows:
(a) without providing at least thirty (30) days prior written notice to the
Secured Party, the Debtor will not change its name, its mailing address or
organizational identification number if it has one, and (b) the Debtor will not
change its jurisdiction of organization or domicile.

8. Covenants Concerning Collateral, Etc. The Debtor further covenants with the
Secured Party as follows: (a) the Collateral, to the extent it consists of
information and documentation relating to Accounts, contracts rights and
Documents not delivered to the Secured Party pursuant to the terms hereof, will
be kept only at the address of the Debtor set forth on the signature page hereof
or other locations approved by Lender, and the Debtor will not remove the
Collateral from such locations, without providing at least thirty (30) days
prior written notice to the Secured Party, (b) except for the security interest
herein granted, the Debtor shall be the owner of the Collateral and the Real
Property Rights free from any lien, security interest or other encumbrance, and
the Debtor shall defend the same against all claims and demands of all persons
at any time claiming the same or any interests therein adverse to the Secured
Party, (c) the Debtor shall not pledge, mortgage, encumber or create, or suffer
to exist a lien or security interest in the Collateral or any Real Property
Rights in favor of any person other than the Secured Party, (d) the Debtor will
keep the Collateral and the real property in which the Debtor has any Real
Property Rights in good order and repair and will not use the same in violation
of law or any policy of insurance thereon, (e) the Debtor will permit the
Secured Party, or its designee, to inspect the Collateral and the real property
in which the Debtor has any Real Property Rights at any reasonable time,
wherever located, (f) the Debtor will pay (or cause to be paid) promptly when
due all taxes, assessments, governmental charges and levies upon the Collateral
or incurred in connection with the use or operation of such Collateral or
incurred in connection with this Agreement or relating to the real property in
which the Debtor has any Real Property Rights, (g) the Debtor will continue to
operate, its business in compliance with all applicable federal, state and local
laws, statutes and ordinances, (h) the Debtor will not sell or otherwise
dispose, or offer to sell or otherwise dispose, of the Collateral or any
interest therein

 

-3-



--------------------------------------------------------------------------------

or any Real Property Rights, except for sales of inventory in the ordinary
course of business; (i) the Debtor will not redeem, purchase, or retire any of
the capital stock of the Debtor or declare or pay any dividends (other than
stock dividends), or make any other payment or distribution upon any of the
capital stock of the Debtor, (j) the Debtor will not make any investment in, or
make any loan or advance to, any person, partnership, or corporation, affiliated
with the Debtor or to any officers, stockholders, or directors of the Debtor,
and (k) the Debtor will comply at all times with all Land Contracts and all
other agreements evidencing or relating to the Collateral or any Real Property
Rights.

9. Insurance.

9.1 Maintenance of Insurance. The Debtor will maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas. Such insurance shall be in such minimum amounts that the Debtor will not
be deemed a co-insurer under applicable insurance laws, regulations and policies
and otherwise shall be in such amounts, contain such terms, be in such forms and
be for such periods as may be reasonably satisfactory to the Secured Party. In
addition, all such insurance shall be payable to the Secured Party as loss
payee. Without limiting the foregoing, the Debtor will (i) keep all of Debtor’s
physical property insured with casualty or physical hazard insurance on an “all
risks” basis, with electronic data processing coverage, with a full replacement
cost endorsement and an “agreed amount” clause in an amount equal to 100% of the
full replacement cost of such property, (ii) maintain all such workers’
compensation or similar insurance as may be required by law for Debtor, and
(iii) maintain with respect to Debtor, in amounts and with deductibles equal to
those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of the Debtor; business interruption insurance; and product liability
insurance. The foregoing required insurance coverages shall include, without
limitation, insurance coverage on the full replacement value of any equipment
held by customers of Debtor pursuant to equipment leases, equipment lease
contracts, finance contracts or otherwise in the ordinary course of Debtor’s
business to the extent that such equipment is not fully insured by such
customers.

9.2 Insurance Proceeds. The proceeds of any casualty insurance in respect of any
casualty loss of any of the Collateral shall, subject to the rights, if any, of
other parties with a prior interest in the property covered thereby, be held by
the Secured Party as cash collateral for the Obligations. The Secured Party may,
at its sole option, disburse from time to time all or any part of such proceeds
so held as cash collateral, upon such terms and conditions as the Secured Party
may reasonably prescribe, for direct application by the Debtor solely to the
repair or replacement of the Debtor’s property so damaged or destroyed, or the
Secured Party may apply all or any part of such proceeds to the Obligations.

9.3 Notice of Cancellation, etc. All policies of insurance shall provide for at
least ten (10) days prior written cancellation notice to the Secured Party. In
the event of failure by the Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtor. The Debtor shall furnish the Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.

10. Collateral Protection Expenses; Preservation of Collateral.

10.1 Expenses Incurred by Secured Party. In its discretion, after not less than
ten (10) days prior written notice to the Debtor (except in the event of an
emergency), the Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral or any Real

 

-4-



--------------------------------------------------------------------------------

Property Rights, make repairs thereto and pay any necessary filing fees or, if
the debtor fails to do so, insurance premiums. The Debtor agrees to reimburse
the Secured Party on demand for any and all expenditures so made. The Secured
Party shall have no obligation to the Debtor to make any such expenditures, nor
shall the making thereof relieve the Debtor of any default.

10.2 Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Debtor shall remain liable under each contract or agreement
comprised in the Collateral to be observed or performed by the Debtor
thereunder. The Secured Party shall not have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party be obligated in any manner to perform
any of the obligations of the Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party’s sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under Section 9-207 of the Uniform Commercial Code of the State or otherwise,
shall be to deal with such Collateral in the same manner as the Secured Party
deals with similar property for its own account.

11. Power of Attorney.

11.1 Appointment and Powers of Secured Party. Upon an Event of Default and while
such Event of Default is continuing, the Debtor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of the Debtor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives said attorneys the power and right, on behalf of the Debtor, upon an Event
of Default and while such Event of Default is continuing, but otherwise without
notice to or assent by the Debtor, to do the following: generally to sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral in such manner as is consistent with the Uniform Commercial
Code of the State and as fully and completely as though the Secured Party were
the absolute owner thereof for all purposes, and to do at the Debtor’s expense,
at any time, or from time to time, all acts and things which the Secured Party
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s security interest therein, in order to effect the intent of this
Agreement, all as fully and effectively as the Debtor might do. This power of
attorney is a power coupled with an interest and shall be irrevocable. The
powers conferred on the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.

12. Event of Default; Remedies.

12.1 Event of Default. Each of the following shall constitute an “Event of
Default” hereunder:

(a) Any failure by the Debtor to pay any part of the Obligations on or before
its due date;

(b) Any failure or neglect to perform or observe any of the material terms,
provisions or covenants of this Agreement or any other Loan Document (other than
a failure or neglect described in one or more of the other provisions of this
Section 12.1), which failure continues unremedied after not less than thirty
(30) days written notice;

 

-5-



--------------------------------------------------------------------------------

(c) Any warranty, representation or statement contained in this Agreement or any
other Loan Document, or made or furnished to the Secured Party by or on behalf
of the Debtor, that shall be or shall prove to have been false in any material
respect when made or furnished, which defect is not remedied after not less than
thirty (30) days written notice;

(d) The dissolution or the death of the Debtor;

(e) The filing by the Debtor (or against the Debtor in which the Debtor
acquiesces or which is not dismissed within sixty (60) days after the filing
thereof) of any proceeding under the federal bankruptcy laws now or hereafter
existing or any other similar statute now or hereafter in effect; the entry of
an order for relief under such laws with respect to the Debtor or the
appointment of a receiver, trustee, custodian or conservator of the assets of
the Debtor; or

(f) The insolvency of the Debtor or the execution by the Debtor or any guarantor
of an assignment for the benefit of creditors; or if the Debtor is generally not
paying its debts as they mature.

(g) Any “Event of Default” as defined in the Note.

(h) Any breach or default under any Land Contract or other agreement evidencing
any Real Property Rights, any Power Purchase Agreement, any Interconnection
Agreement, or any other material adverse change with respect to a Project, such
that the applicable Project will not reasonably be able to obtain a Notice to
Proceed for such Project (“Defective Project”), which defect is not remedied
after not less than thirty (30) days written notice; provided that, Debtor may
remedy such defect by substituting such Defective Project with a replacement
Project reasonably acceptable to Secured Party.

12.2 General Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party may, without notice to or demand upon the Debtor,
and without limiting any of its other rights and remedies upon an Event of
Default, declare this Agreement to be in default, and the Secured Party shall
thereafter have in any jurisdiction in which enforcement hereof is sought all
rights and remedies available at law and in equity, and in addition thereto, all
rights and remedies of a secured party under the Uniform Commercial Code of the
State or of any jurisdiction in which Collateral is located, including, without
limitation, the right to take possession of the Collateral, and for that purpose
the Secured Party may, so far as the Debtor can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom. The Secured Party may in its discretion require the Debtor to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of the Debtor’s principal office(s) or at such other
locations as the Secured Party may reasonably designate. Unless the Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, the Secured Party shall give to the
Debtor at least ten (10) business days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. The Debtor hereby
acknowledges that ten (10) business days prior written notice of such sale or
sales shall be reasonable notice. In addition, the Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Secured Party’s rights hereunder, including, without limitation, its
right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights with respect thereto.

 

-6-



--------------------------------------------------------------------------------

12.3 Securities and Deposits. The Secured Party may at any time following and
during the continuance of an Event of Default, at its option, transfer to itself
or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Secured Party may
following and during the continuance of an Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Secured Party to the Debtor may at any time be applied to or set
off against any of the Obligations.

12.4 Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, the Debtor shall,
at the request of the Secured Party, notify account debtors and other persons
obligated on any of the Collateral of the security interest of the Secured Party
in any account, chattel paper, general intangible, instrument or other
Collateral and that payment thereof is to be made directly to the Secured Party
or to any financial institution designated by the Secured Party as the Secured
Party’s agent therefor, and the Secured Party may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon the
Debtor, so notify account debtors and other persons obligated on Collateral.
After the making of such a request or the giving of any such notification, the
Debtor shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Debtor as trustee
for the Secured Party without commingling the same with other funds of the
Debtor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments. The Secured
Party shall apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Secured Party to
the Obligations, such proceeds to be immediately entered after final payment in
cash or other immediately available funds of the items giving rise to them.

12.5 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Debtor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (c) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (d) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (e) to contact other
persons, whether or not in the same business as the Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (f) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (g) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (h) to dispose of assets
in wholesale rather than retail markets, (i) to disclaim disposition warranties,
(j) to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (k) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Debtor acknowledges that the purpose of this Section
is to provide non-exhaustive indications of what actions or omissions by the
Secured Party would not be commercially unreasonable in the Secured Party’s
exercise of remedies against the Collateral and that other actions or omissions
by the Secured Party shall

 

-7-



--------------------------------------------------------------------------------

not be deemed commercially unreasonable solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to the Debtor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section.

13. No Waiver by Secured Party, etc. The Secured Party shall not be deemed to
have waived any of its rights upon or under the Obligations or the Collateral
unless such waiver shall be in writing and signed by the Secured Party. No delay
or omission on the part of the Secured Party in exercising any right shall
operate as a waiver of such right or any other right. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right on any future
occasion. All rights and remedies of the Secured Party with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Party deems expedient.

14. Suretyship Waivers by Debtor. The Debtor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income thereon, nor as to the preservation of rights against prior parties, nor
as to the preservation of any rights pertaining thereto beyond the safe custody
thereof as set forth in Section 10.2. The Debtor further waives any and all
other suretyship defenses. Further, the Debtor agrees that it is not necessary
for the Secured Party to inquire into the powers of the Debtor or the officers,
directors, partners or agents acting or purporting to act on its behalf for any
purpose. Each party comprising the Debtor is and shall continue to be fully
informed as to all aspects of the business affairs of each party comprising the
Debtor that it deems relevant to the risks it is assuming and hereby waives and
fully discharges the Secured Party from any and all obligations to communicate
to either party comprising the Debtor any facts of any nature whatsoever
regarding the Debtor’s business affairs. Neither party comprising the Debtor
shall have any right of subrogation and hereby waives any right to enforce any
remedy which the Secured Party now has, or may hereafter have, against the other
party comprising the Debtor. Nothing contained herein shall affect or limit the
right of the Secured Party to proceed against any person or entity, including
the Debtor, with respect to the enforcement of any guarantee or other similar
rights, regardless of whether the Secured Party elects to take any action
against the Debtor.

15. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that it
lawfully may, the Debtor hereby agrees that it will not invoke any law relating
to the marshalling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Debtor hereby irrevocably waives the benefits of all such
laws.

 

-8-



--------------------------------------------------------------------------------

16. Proceeds of Dispositions; Expenses; Attorneys’ Fees. The Debtor shall pay to
the Secured Party on demand any and all expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by the Secured Party in
protecting, preserving or enforcing the Secured Party’s rights under or in
respect of any of the Obligations or any of the Collateral. After deducting all
of said expenses, the residue of any proceeds of collection or sale of the
Obligations or Collateral shall, to the extent actually received in cash, be
applied to the payment of the Obligations in such order or preference as the
Secured Party may determine, proper allowance and provision being made for any
Obligations not then due. Upon the final payment and satisfaction in full of all
of the Obligations and after making any payments required by Sections
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State, any
excess shall be returned to the Debtor, and the Debtor shall remain liable for
any deficiency in the payment of the Obligations. In the event of any action or
proceeding involving this Agreement or the Obligations, the prevailing party in
such action or proceeding shall be entitled to an award of its reasonable
attorneys’ fees and costs.

17. Overdue Amounts. Until paid, all amounts due and payable by the Debtor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the Default Rate set forth in the Note
until paid in full.

18. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE. The Debtor agrees that
any suit for the enforcement of this Agreement may be brought in the courts of
the State or any other state in which the Secured Party has an office or any
federal court sitting in the State or any other state in which the Secured Party
has an office. The Debtor hereby consents to the non-exclusive jurisdiction of
such courts. The Debtor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.

19. Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY
SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Debtor waives any
right which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Debtor
(i) certifies that neither the Secured Party nor any representative, agent or
attorney of the Secured Party has represented, expressly or otherwise, that the
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledges that, in entering into this Agreement,
the Secured Party is relying upon, among other things, the waivers and
certifications contained in this Section.

20. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. All
references herein to the “Debtor” shall be considered separate references to
each of the stated parties comprising the Debtor and to such parties
collectively, and all representations, warranties, obligations and agreements
applicable to the Debtor shall apply separately to each of the stated parties
comprising the Debtor and to such parties collectively. This Agreement and all
rights and obligations hereunder shall be binding upon the Debtor and its
respective successors and assigns, and shall inure to the benefit of the Secured
Party and its successors and assigns. If any term of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. The Debtor acknowledges receipt of a copy of this
Agreement. This Agreement constitutes the entire agreement of the parties with
respect to the matters discussed herein. This Agreement may only be modified by
a written agreement signed by both parties.

[Signatures appear on following page.]

 

-9-



--------------------------------------------------------------------------------

DATED as of the date first set forth above.

 

SOLAR HUB UTILITIES, LLC, a Hawaiian limited liability company

By:

 

/s/ Patrick Shudak

  Patrick Shudak, Manager

 

Organizational ID No.: 27-5448735

Address for

the Debtor:

  2937 Kalakaua Ave., Suite 23  

Honolulu, HI 96815

Accepted as of the date first set forth above:

SOLAR POWER, INC., a California corporation

By:

 

/s/ James R. Pekarsky

  James R. Pekarsky, CFO

 

-10-



--------------------------------------------------------------------------------

SCHEDULE A

List of Solar Assets

All of Seller’s right, title and interest, without reservations or restrictions,
in and to all of the assets and rights comprising the Projects, whether existing
now or in the future, including, without limitation, pursuant to or as reflected
in any and all Development Documents, Books and Records, Land Contracts,
Permits, the Permit Applications, Reports, Interconnection Rights, Power
Purchase Agreements, Project Attributes, Solar Data, or otherwise with respect
to any Project.

As used in the preceding paragraph, the following terms shall have the following
meanings:

1. Projects. A portfolio of 13 single solar-powered electricity generating
plants (including the Facilities and Interconnection) having a combined nominal
nameplate capacity of 4,976,000 watts DC to be located on the various
Properties, as identified on Exhibit 1.

2. Development Documents. All of the documents and materials with respect to the
Projects, including, without limitation, as listed on Schedule B attached
hereto, whether existing now or in the future.

3. Books and Records. Any and all data, reports, correspondence, maps, surveys
and other business records relating to the Projects that are generated or
obtained by Debtor, whether existing now or in the future (other than the Solar
Data).

4. Facilities. The solar power generating facilities (including, without
limitation, any and all support structures, photovoltaic panels, electrical
collection systems, access roads, and any and all other equipment, materials and
improvements associated therewith), which are planned for the development
related to each of the Projects on each of the Properties.

5. Land Contracts. The letters of intent, lease agreements, or any other
contracts or agreements entered into between various property owners, whether
existing now or in the future, including, without limitation, those listed on
Schedule C attached hereto, establishing the tangible real property interests,
easements, or leases in the Properties.

6. Permits. The licenses, consents, certificates, approvals, and permits
required for the construction, installation, ownership or operation of the
Projects, whether existing now or in the future, including, without limitation,
as described on Schedule D attached hereto, including, without limitation, the
Conditional Use Permits, if a Conditional Use Permit is required by Law for the
Project.

7. Permit Applications. Any and all applications, petitions, filings or requests
made to any Authority, whether existing now or in the future, in order to obtain
a Permit for a Project.

8. Property. All real property on which any of the Projects is intended to be
constructed, as evidenced by Land Contracts, whether existing now or in the
future, including, without limitation, that real property subject to the Land
Contracts listed on Schedule C.

9. Reports. The Phase I Environmental Assessment, the Title Commitments, the
Interconnection Studies and the Solar Study.

 

-11-



--------------------------------------------------------------------------------

10. Interconnection Agreements. The interconnection agreements, whether existing
now or in the future, with the appropriate Utility for the interconnection of
each Project to the Utility distribution grid.

11. Interconnection Rights. All rights and interests of the non-Utility party,
without reservations or restrictions, in the Interconnection Agreements.

12. Power Purchase Agreement. A power purchase agreement or other evidence of a
binding commitment from the applicable Utility for the purchase of the
electricity generated by the Facility, and any reservation therefore or right
thereto, whether existing now or in the future, at a rate not less than $0.238
US per kWh, for a term of not less than twenty (20) years.

13. Project Attributes. The renewable energy certificates or credits, green
tags, emission credits, carbon offsets and any other environmental attribute
currently available or available at any time in the future related to each
Property, Facilities or Project, as well as all tax credits, including, without
limitation, production tax credits and investment tax credits.

14. Utility; Utilities. Hawaiian Electrical Company (HECO), Hawaii Maui
Electrical Company (MECO) and Hawaii Electric and Light Company (HELCO), as
applicable to each Project.

15. Solar Data. Any and all solar data with regard to the Projects, whether
existing now or in the future, included, or included by reference, including
without limitation the materials set forth on Schedule E attached hereto. The
Solar Data includes any solar study with respect to a Project.

 

-12-



--------------------------------------------------------------------------------

SCHEDULE B

List of Development Documents

The Development Documents include, without limitation, all of the following
documents and information:

 

  •  

All Notices of Completion issued by the governing Utility;

 

  •  

Environmental Studies, Reports, and Permits;

 

  •  

Project Engineering;

 

  •  

Construction bids;

 

  •  

Construction Studies, Reports, and Permits (including all CAD drawings);

 

  •  

Electrical Studies, Reports, and Permits;

 

  •  

Interconnection Studies, Reports, Applications, Permits, and Approvals with the
appropriate Utility;

 

  •  

Proposed Lease Documents;

 

  •  

The Power Purchase Agreement;

 

  •  

Storm water management plan and erosion control permits;

 

  •  

Hydrology Reports and mitigation measures, if any;

 

  •  

Water well documentation and water rights;

 

  •  

Dust control Studies, Reports, and Permits;

 

  •  

Site development information, drawings, and studies to date;

 

  •  

Access Studies, Reports, and Permits;

 

  •  

Access road Studies, Reports, and Permits;

 

  •  

Temporary & Permanent fencing design;

 

  •  

Land Surveys;

 

  •  

Electrical Construction Drawings (completed by Seller and paid out of the
Purchase Price);

 

  •  

Project (homerun) information/design and drawings;

 

  •  

Utility connection information/design and drawings;

 

  •  

Grounding Grid information/design and drawings;

 

  •  

Engineering Reports and Drawings (to be completed by Seller and paid out of the
Purchase Price);

 

  •  

Geotechnical Investigation information/design and drawings;

 

  •  

PV Layout designs, area information/design, and drawings;

 

  •  

Entrance permits to public roads;

 

  •  

Reports re onsite temporary storage of spoils;

 

  •  

Insurance policies;

 

  •  

Start-up information/design and drawings;

 

  •  

Meter station information/design and drawings;

 

  •  

All local governmental approvals including approved Use Permit;

 

  •  

Title reports and copies of all exceptions to title;

 

  •  

Transmission easements, rights of way, and other rights;

 

  •  

Interconnection and related facilities easement and use agreements;

 

  •  

All other studies, reports, and drawings to date.

 

-13-



--------------------------------------------------------------------------------

SCHEDULE C

List of Land Contracts

 

-14-



--------------------------------------------------------------------------------

SCHEDULE D

List of Permits

 

-15-



--------------------------------------------------------------------------------

SCHEDULE E

List of Solar Data

 

-16-



--------------------------------------------------------------------------------

EXHIBIT 1

Project List

The following Projects, including all documents, agreements, permits, drawings,
applications and other items, set forth in connection with such Projects in
DropBox:

 

Application

No.

 

Name:

 

Address:

 

TMK:

 

Size kW AC:

HECO-OAHU

       

101-3

  THURSTON  

0000 Kamehameha Hwy

Haleiwa HI 96712

  6-2-002-003   500

101-4

  GINELLA  

62-194 Kawailoa Rd

Haleiwa HI 96712

  6-1-005-020   500

101-9

  TROPIC LAND 8-7-010-010  

87-1233 Hakimo Rd

Waianae HI 96792

  8-7-010-010   500

101-14

  TROPIC LAND 8-7-010-006  

87-1239 Hakimo Rd

Waianae HI 96792

  8-7-010-006   500

101-31

  KULAAUPUNI  

87-204 Kulaaupuni St

Waianae HI 96792

  8-7-003-008   500

101-95

  KUWALE ROAD  

86-335 Kuwale Road

Waianae HI 96792

  8-6-007-002   500

101-92

  WAIANAE VALLEY  

85-1330 Waianae Valley Rd

Waianae HI 96792

  8-5-004-031   500

MECO-MAUI

       

61-2

  MLP 5  

0 Hui A Road

Lahaina HI 96761

  4-3-004-024   250

61-3

  MLP 6  

0 Hui A Road

Lahaina HI 96761

  4-3-004-025   250

61-5

  MLP 10  

0 Honokowai

Lahaina HI 96761

  4-4-002-019   250

61-6

  MLP 14  

0 Honokowai

Lahaina HI 96761

  4-4-002-016   250

61-12

 

MLP 15

Warehouse

 

0 Honoapiilani Hwy

Lahaina HI 96761

  4-2-001-042   226

61-13

  400 HANA Highway  

400 Hana Hwy

Kahului HI 96732

  3-8-065-024  

250

 

-17-